In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00047-CR


                   PAULA PATRICIA ANN MARTINEZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 286th District Court
                                    Hockley County, Texas
                 Trial Court No. 15-02-8207, Honorable Pat Phelan, Presiding

                                    October 13, 2021
                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

       Appellant, Paula Patricia Ann Martinez, appeals from an order revoking her

probation. The trial court originally found her guilty of aggravated assault and levied a

seven-year prison term. The sentence was suspended by the trial court, which court then

placed her on community supervision for seven years. Revoking that supervision resulted

in this appeal. Her sole issue concerns an amendment to the original indictment which

apparently warrants nullification of her conviction.
        How it does is somewhat unclear. It purportedly involves fundamental error and a

denial of due process. We disagree and affirm.

        The error arose from a failure to carefully proofread the amendment. The name

"Jose Cruz" appeared for that of appellant in the body of the amended accusation. That

rendered the instrument fundamentally defective, according to appellant. Yet, she does

not explain how or why.           Nothing was said about the error somehow causing the

instrument to be something short of a constitutionally valid indictment.1 This may be so

because a charging instrument remains sufficient even though "it does not list the correct

name" of the accused. In re J.O.E., No. 07-15-00215-CR, 2016 Tex. App. LEXIS 11094,

at *7 (Tex. App.—Amarillo Oct. 11, 2016, no pet.) (not designated for publication)

(wherein the wrong name was mentioned in the body of the charging instrument while the

correct name of the accused appeared in the style of the case). Indeed, incorporating the

wrong name within the body of the charging instrument evinces a "misnomer," "best

described as a defect, error, or irregularity in form" necessitating preservation. Id. at *8–

9. And, that is what we have here, a defect involving misnomer which appellant waived

by neglecting to raise it before the trial court originally convicted her.

        Authority from our Court of Criminal Appeals would also lead us to the same

conclusion. In Jenkins v. State, 592 S.W.3d 894 (Tex. Crim. App. 2018), it addressed a

situation analogous to that here. On the second day of trial, Jenkins moved to dismiss

the indictment because it “did not name him personally.” Id. at 895–96. The trial court


        1The  Texas Constitution provides that: “An indictment is a written instrument presented to a court
by a grand jury charging a person with the commission of an offense. An information is a written instrument
presented to a court by an attorney for the State charging a person with the commission of an offense. The
practice and procedures relating to the use of indictments and informations, including their contents,
amendment, sufficiency, and requisites, are as provided by law. The presentment of an indictment or
information to a court invests the court with jurisdiction of the cause.” TEX. CONST. art. V.
                                                    2
denied the motion. After the jury found him guilty and he was convicted, he appealed the

denial of his motion to dismiss. Id. at 896. The Fourth Court of Appeals reversed the

conviction, finding that the indictment failed to charge “a person” with an offense and

instructed that the charge be dismissed. The Court of Criminal Appeals reversed upon

concluding that the instrument afforded him adequate notice that he was charged with a

specific crime. That is, it named him in the caption, included his address, "his 'SID'

number, the cause number, the filing date of the indictment, the complainants'[ ] names,

the specific offense charged, and which court the case was assigned to." Id. at 901–902.

Given that, it may have been "defective under article 21.02, [it] nevertheless . . . vested

the trial court with both personal and subject-matter jurisdiction." Id. at 902. As such,

Jenkins was obligated to preserve his complaint by objecting before trial. Id.

       Here, we have an original indictment naming appellant in the style or caption and

in the body of the accusation. The motion to amend the charging instrument and order

granting it also correctly identified appellant in the caption or style. Both also contained

the correct cause number, the complainant's name, the nature of the crime with which

appellant was charged, and the identity of the court trying the matter. Furthermore,

appellant pled guilty to the amended indictment on April 27, 2015, the same day the

motion to amend was presented to and approved by the trial court. Those circumstances

afforded appellant adequate notice of the charge against her. So, although the instrument

may have been defective, it was incumbent upon her to broach the matter with the trial

court, which she did not do.




                                             3
      Accordingly, we overrule her issue and affirm the judgment of the trial court.



                                                      Brian Quinn
                                                      Chief Justice


Do not publish.




                                           4